PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/897,350
Filing Date: 10 Jun 2020
Appellant(s): Sagel et al.



__________________
Parker D. McCrary
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/24/2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 12/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

35 USC § 103, over Alden et al.

Appellant argues that the instructions provided with the kit, as claimed, are functionally related to the composition insofar as it provides “(1) improved gingival health, (2) reduced tooth staining, and (3) improved patient compliances” (p. 4-7).
The Examiner disagrees.
MPEP 2112.01 section III states: 
Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.”).
MPEP 2111.05 provides further guidance for determining whether a functional relationship exists between printed matter its product.  Section B, in particular, describes a situation on par with the instant claims. Section B states:
Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339.

Similarly, Appellant’s claimed invention is drawn to a kit containing a set of chemicals, i.e. the dentifrice, and a printed set of instructions for using the chemicals, i.e., part c of claim 1.  
Since the instructions of the instant claim 1c. merely provide instructions for using the claimed dentifrice, the instant claimed instructions and product do not depend upon each other, and no functional relationship exists.  Accordingly, the content of the printed matter will not distinguish the claimed product from the prior art.

For the above reasons, it is believed that the rejections should be sustained.

/WALTER E WEBB/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        
Conferees:
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Robert A Wax/
Supervisory Patent Examiner, Art Unit 1615

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.